DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2020 has been entered.

Response to Amendment
Claims 16-27 remain(s) pending in the application.  Applicant's amendments to the Claims have overcome each and every objection and 112(a, b) rejections previously set forth in the Final Office Action mailed 11/15/2019, specifically, by cancelling all existing claims and submitting a completely new set of claims.

Response to Arguments
Applicant’s arguments, dated 05/11/2020, with respect to claim(s) 16-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
Claim 1 has a preamble from lines 1-5, “A system that instantly…, the system comprising”.  In accordance with MPEP 2111.02: “The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case”.  In this case/example, the preamble has been interpreted as ‘preamble statements reciting purpose or intended use’ in accordance with section II.  This determination was made due to the repeated use of structure cited in the preamble (lines 1-5) and later in the claim (lines 5-17).  One such example is the term “potential kinetic energy” in lines 3 and 14.  Therefore, as this claim is a device claim (as opposed to a process/method claim), the claimed structure starts with the terms immediately following “the system comprising” in line 5.  

Claim Objections
Claims 16-27 are objected to because of the following informalities:  
Claim 16 Ln 7, please amend to --[[the]] a source for filling/keeping [[all]] the two or more pressure cells’--.
Claim 16 Ln 9-10, please amend to --[[the]] a pneumatic force--.
Claim 16 Ln 15-16, please amend to --all of the conduits being in communication [[one]] with [[the]] each other --.
Claim 17 Ln 5, please amend to --[[the]] an object of doing work--.
Claims 18-27 are further replete with grammatical and objectable errors similar to those listed above.  Please follow the above examples to correct errors associated with claims 18-27.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 Ln 5 cites the limitation "a pneumatic side and a hydraulic side:”.  The claim subsequently lists further components of the system but fails to identify two which side the further components are associated.  Therefore the scope of the claim is indeterminate.  For examination, all components except for the accumulator and force multiplier/intensifier have been interpreted as on the hydraulic side, the accumulator on the pneumatic side, and the intensifier as on both sides.
Claim 16 Ln 6-7 cites the limitation "attached as a module to a surface”.  It is unclear what the surface is and is associated with the rest of the components of the system.  Therefore, the scope of the claim is indeterminate.
Claim 16 Ln 10 cites the limitation "a force multiplier, an intensifier”.  It is unclear if the force multiplier is the same as or in addition to the intensifier.  Are they the same component, or are the separate components.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --a force multiplier[[,]] in the form of an intensifier--.
Claim 16 Ln 11-13 cites the limitation "doing electronically… internal combustion engine”.  It is unclear if the components cited here are part of the system/device or if this limitation is intending to describe the function of the “computer managed duty cycle” component.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation is intending to describe the function of the “computer managed duty cycle” component.
Claim 16 Ln 14 cites the limitation "a flow accumulator that controls all releases of potential kinetic energy by individual pressure cells into their conduits”.  It is unclear how the flow accumulator controls the release of energy by cells into conduits.  This appears to be describing the function of a valve, not an accumulator.  Furthermore, the term ‘potential kinetic energy’ is contradictory.  Potential and kinetic energy are somewhat opposing terms.  Potential usually describes a ‘stored’ energy such as a high pressure, or a mass at higher elevation.  Kinetic energy usually describes the energy an object comprises as a result of the objects speed such as a mass at a high velocity has more kinetic energy than a mass at a low velocity.  Potential energy is often converted into kinetic energy and vice versa.  It is further unclear if the ‘flow accumulator’ is in addition to the ‘two or more pressure cells’ or if they are the same component(s).  Typically, a liquid (hydraulic) is not compressible and requires the use of an accumulator (which is a tank with two chambers divided by a moveable membrane or piston, the one chamber having a compressible fluid such as a gas/nitrogen and the other chamber filled by the liquid (hydraulic)).  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as -- a flow [[accumulator]] valve that controls all releases of potential [[kinetic]] energy by individual pressure cells of the two or more pressure cells into their respective conduits--.
Claim 17 Ln 1 cites the limitation "a modular structure”.  It is unclear if this term the same as or different from the ‘a module’ cited in Claim 16 Ln 6.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --the module--.
Claim 17 Ln 2 cites the limitation "a river or ocean current”.  It is unclear if this term the same as or different from the ‘body of water’ cited in Claim 16 Ln 6.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as -- the body of water such as a river or ocean current--.
Claim 17 Ln 2 cites the limitation "underwater surfaces”.  It is unclear if this term the same as or different from the ‘surface’ cited in Claim 16 Ln 7.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --the surface--.
Claim 17 Ln 2-3 cites the limitation "having multiple pressure cells containing waters”.  It is unclear if this term the same as or different from the ‘pressure cells’ cited in Claim 16 Ln 6.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --having [[multiple]] the two or more pressure cells containing the water[[s]]--.
Claim 17 Ln 3 cites the limitation "a force multiplier (intensifier)”.  It is unclear if this term the same as or different from the ‘force multiplier, an intensifier’ cited in Claim 16 Ln 10.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --[[a]] the force multiplier (intensifier)--.
Claim 17 Ln 4 cites the limitation “potential kinetic energy”.  It is unclear if this term the same as or different from the ‘potential kinetic energy’ cited in Claim 16 Ln 14.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --the potential [[kinetic]] energy--.
Claim 17 Ln 4-5 cites the limitation "a closed system of each pressure cell”.  This term is unclear as each pressure cell is not a closed system as it is connected to other components and subsequently the environment thereby making it a component in an open system.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as -- of the two or more pressure cells--.
Claim 17 Ln 5-8 cites the limitation "an object of doing work as a primary mover that directs the momentum of kinetic bursts to merge with and augment the momentum of slower moving ocean currents or rivers, with increased velocity as measured in feet per second of water flows driving hydro-power electricity generating turbines”.  This phrase is unclear as it appears to be a direct or machine translation from another language.  It is unclear how the primary mover is related to the rest of the system, or if it is a component in the system or a functional usage of a previously stated component.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --the system directs the the kinetic energy bursts of momentum to merge with and augment [[the]] a momentum of the slower moving river or ocean currentby increasing avelocity of the river or ocean currents subsequently driving hydro-power electricity generating turbines--.
Claims 18-27 have further errors similar to the errors above.  The above should be used as an example by the inventor to amend the remaining claims to overcome 112(b) rejections contained therein.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 is stated as dependent upon claim 1, which is no longer pending because it had been cancelled.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McBride; Troy O. et al. US 8627658 B2, hereinafter McBride, as far as is determinate.
Regarding claim 16, Mcbride discloses (Fig. 5), a system that instantly compresses water being held at rest within pressure cells, thereby converted from small pressure to larger pressure by force multiplication, held there as potential kinetic energy, ready for release as repeated bursts of momentum to increase the velocity of ocean or river currents powering hydro-power generators of electricity (interpreted in accordance with MPEP 2111.02 as intended use), the system comprising:
a pneumatic side (the side depicted to the left of 360) and a hydraulic side (the side depicted to the right of 360): 
two or more pressure cells (710, 720) immersed in a body of water, attached as a module to a surface, said body of water being the source for filling/keeping all pressure cell space occupied to full capacity from the body of water by force of gravity (Col 20 Ln 43-48 discloses two or more pressure cells/fluid accumulators filled with liquid, fundamentally attached to something/a surface, and performing the functional roll of ensuring the system is always full of liquid); and 
an accumulator (302a, 203b) that receives and stores compressed air (Col 18 Ln 34-39) discloses storage of compressed air within a tank/accumulator) to be used as the pneumatic force to power a force multiplier (360), an intensifier (Col 16 Ln 31-34); and a 
computer managed duty cycle (interpreted as a controller (350)) that synchronizes/controls process events doing electronically the mechanical function that a camshaft and ignition/timing system does for a 4-stroke internal combustion engine (Col 16 Ln 34-35 states the control is done automatically via controller (350)); and 
a flow [[accumulator]] valve (306a-c, 307a-c, 328a-d, 329a-d) that controls all releases of potential kinetic energy by individual pressure cells into their conduits, all conduits being in communication one with the other and merging collectively together as one conduit terminating at a control point for release on command as kinetic energy bursts of momentum (Col 16 Ln 45-47, Col 17 Ln 46-53 discloses control/release of energy).  
Regarding claim 17, Mcbride discloses (Fig. 5) a modular structure is partially immersed in a river or ocean current, attached to underwater surfaces, having multiple pressure cells containing waters to be compressed by a force multiplier (intensifier) to create potential kinetic energy stored as elastic energy or hydrostatic head in the closed system of each pressure cell, the object of doing work as a primary mover that directs the momentum of kinetic bursts to merge with and augment the momentum of slower moving ocean currents or rivers, with increased velocity as measured in feet per second of water flows driving hydro-power electricity generating turbines ( 330-332, Col 17 Ln 51-60 discloses the turbine generating electricity, as all components of this claim are previously stated in claim 16 except for the turbine, only the turbine is identified by the examiner).  
Regarding claim 18, Mcbride discloses (Fig. 5) water taken from the body of water is the medium for compression and transmission of pressure, as such it enters and occupies any and all pressure cell space and associated conduits in the hydraulic side of the system, entry is permitted by one-way no return valve via a port in each pressure cell, gravity presses on the valve and instantly water refills any space to full capacity (328b, 328d, 329a, 329c, Col 17 44-53, 60-67 discloses valving such that unidirectional flow into the pressure cells (710, 720)).  
Regarding claim 19, Mcbride discloses (Fig. 5) the system receives compressed air from an external air compressor (376, Col 18 Ln 38-40) and stores it in the system's compressed air container (302a, 302b), this volume of elastic energy is the medium for the pneumatic side of the system, it is released from storage by way of a solenoid valve (304a, 304b) in the conduit in communication with the system's force multiplier (intensifier) cylinder (360), thus elastic pressure moves the piston (342, 343) downward within the cylinder (318, 319) which in turn exerts mechanical energy pressure by the piston against the surface of water contained within a conduit that extends out of the pressure cell's interior, instantly compressing the water within the cell (710, 720) at a speed less than the velocity of light.  
Regarding claim 20, Mcbride discloses (Fig. 5) a computer managed synchronizer controller (350), energized from an external power supply, manages the duty cycle for both pneumatic and hydraulic sides of the system by application of sequencing programs and instrumentation sufficient to operate and maintain the system, the module being in full two-way communication with all control and sensing elements of the system, also including the velocity of water flows of a specific end item application, a hydro powered generator of electricity (330-332, Col 16 Ln 3-30 discloses the controller/control).  
Regarding claim 21, Mcbride discloses (Fig. 5) automated computer program manages the events of opening closing solenoid valves that move energy through a procession of events, beginning first with compressed air changed to mechanical energy by a mechanical apparatus, transformed as a force to hydro power and stored at rest in the form of potential kinetic energy (a hydrostatic head), , finally released as bursts of momentum, exhausted thereby by doing useful work, discharged back into the body of water from whence it came, all of the process of compression, storage and distribution of energy controlled by opening and closing of solenoid controlled valves (306, 307, 328, 329) at predetermined time intervals by a computer program sensing that a specific cell was completely full of water and all other valves were opened or closed, the cycle ended with release of kinetic energy bursts from the flow accumulator, doing by electronic technology means the mechanical function that a camshaft and ignition/timing systems does in a 4-stroke internal combustion engine (Col 16 Ln 3-30 discloses the controller/control of the system)
Regarding claim 22, Mcbride discloses (Fig. 5) when water is expelled from a pressure cell gravity immediately floods the pressure cell to full capacity, its incoming volume pushes the intensifier piston upward within its cylinder and back to its duty cycle start position, this movement also forces the air from the force multiplier cylinder's compression chamber out of by a conduit with a solenoid valve having been opened and closed after the air was vented to the atmosphere (Col 20 Ln 67 - Col 21 Ln 2, 21-24 discloses resetting of the intensifier piston with fluid from the pressure cells (710, 720);  
Regarding claim 23, Mcbride discloses (Fig. 5) the volume of the compressed water as a hydrostatic head is proportional to the volumetric size of a pressure cell and its occupy able cell space capacity (Col 17 Ln 1-34);  
Regarding claim 24, Mcbride discloses (Fig. 5) the force of compressed air pushing the intensifier's piston (342, 343), having two ends (342a/342b, 343a, 343b) with large and small surface areas, as a force against the water occupying the cell's interior space, is inversely proportional to the PSI of the compressed air pushing the piston plus the ratio of the large end/small end areas of the piston, the total force multiplication factor (Col 17 Ln 1-34).  
Regarding claim 25, Mcbride discloses (Fig. 5) the system operates from an external water source (710, 720) in concert with the system's external compressed air supply source (220, 376).  
Regarding claim 26, Mcbride discloses (Fig. 5) the system operates from external energy power sources (nuclear, electrical, liquid, chemical) in concert with the system's hydraulic side (“power distribution system”, Col 17 Ln 58-60).  
Regarding claim 27, Mcbride discloses (Fig. 5) the system operates the hydraulic side of the system using a liquid fluid other than water as a general purpose (710, 720), generic prime mover (330, Col 17 Ln 53-57) of end user components with sundry applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745